                                 IN THE UNITED STATES DISTRICT
                               COURT FOR THE NORTHERN DISTRICT
                                  OF ILLINOIS EASTERN DIVISION

JOSE L. VARGAS,




                                                                     Case   No. l :17-cv-05085

MEGAN J. BRENNAN, Postmaster General of                              Judge Charles R. Norgle
the United States Postal

                                   Defendant.


                                           OPINION AND ORDER

         Plaintiff Jose L. Vargas ("Plaintiff') filed this action against the Postmaster                      General

("Defendant") alleging discrimination and retaliation in violation of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. $2000e, et seq., and a violation of the Americans with

Disabilities Act,42 U.S.C. $12101, et seq. Plaintiff filed his first amended complaint on

November 16,         2017. Plaintiff        specifically alleged discrimination on the basis                 of   race,


discrimination on the basis          of national origin, retaliation for opposing discrimination,                  and

discrimination on the basis          of disability, specifically failure to accommodate. Dkt. 21, and
Defendant answered, Dkt.23, on November 21,2017. Defendant has now moved for summary

judgment. For the following reasons, Defendant's motion for summary judgment is granted as to

all claims except the national origin discrimination claim, which is dismissed without prejudice                     as


it has not been administratively exhausted.

                                              I. BACKGROUNDI

l The following undisputed facts were taken from the parties' Local Rule 56.1      statements, including: Defendant's
Statement of Material Facts ("Def.'s SOMF"); Plaintiff s Response to Defendant's Statement of Material Facts ("PI.'s
Resp. to Def.'s SOMF"); Plaintiff s Statement of Additional Facts ("P1.'s SOAF"); and Defendant's Response to
Plaintiff s Statement of Additional Facts ("Def.'s Resp. to Pl.'s SOAF"). The Court notes that "[a]ll material facts set
forth in the statement required of the moving party will be deemed to be admitted unless controverted by the statement
         The facts are as follows. In approximately 2005, Plaintiff began working for the Postal

Service as a   "City Carrier"   at the Romeoville Post Office in Romeoville,           Illinois. A City Carrier's

duties included casing mail (sorting the mail for easier delivery), carrying the mail, and then

delivering the mail. The Postal Service requires City Carriers to be able to carry mail weighing up

to 35 pounds in shoulder satchels and to load and unload containers of mail weighing up to                        70

pounds. The Romeoville Post Office consists of two separate facilities, one located in Romeoville

and the other located in Lockport, under the management of a single Postmaster.

                Facts Relevant to    Plaintiff s Injury and the Bureaucratic Injury Claims Process

         On May 6, 2008, Plaintiff suffered a foot injury on the job and was diagnosed with plantar

fasciitis. Shortly thereafter, Plaintiff filed a claim for worker's compensation indicating that his

foot injury was caused by his duties as a carrier. Plaintiff s claim was ultimately accepted, and he

was paid medical benefits. As part of his 2008 claim for worker's compensation, Plaintiff

completed aCA-2 form claiming compensation.

         In July 2010, Plaintiff was the successful bidder on mail route C-27 out of the Romeoville

facility. The duties of route C-27 included collections, delivery of express mail,             and approximately

two hours of miscellaneous functions per day to be assigned by a supervisor. Miscellaneous duties

that Plaintiff was asked to perform as part of route C-27 included shuttling mail and equipment

weighing up to 75 pounds between the Lockport postal store and the Romeoville Post Office.

         In January 2011, Plaintiff filed EEO complaint 4J-604-0001-l I alleging that, among other

things, the Postal Service prevented him from delivering mail on route C-27 and prevented him

from using his desired vehicle to deliver mail in August and September 2010. In September 2011,



of the opposing party." N.D. Ill. L.R. 56. I (bX3)(C); Banks v. Dart, No. l2 C 4333,2014 WL 625865, at *2 (N. D. Ill.
Feb. 18,2014).
Plaintiff withdrew EEO complaint 4J-604-0001-ll in its entirety. The administrative case was

dismissed with prejudice on November 1,2011.

       In March 2011, Plaintiffls foot pain worsened. Beginning on March 1,2011, Plaintiff            s


foot doctor put Plaintiff on work restrictions, including that Plaintiff should not lift or carry heavy

weights over 15 pounds. Plaintiff was on vacation from March 1,2011 through March 13,2011.

Plaintiff intended to return to work on March 14,201L Upon return, Plaintiff asked officer-in-

charge Chuck Keeney whether he could do part of his route (route C-27). Plaintiff intended to do

the collections portion of the route, though, as he admits, there were miscellaneous duties for route

C-27 that he could not perform under his work restrictions. Plaintiff asked Keeney to be excused

from performing the shuttling mail and equipment portion of route C-27.

       After Plaintiff anived at the Romeoville Post Office on March 14,2011, he informed

supervisor Carol Johnson of his medical restrictions, including the restriction that he not lift more

than 15 pounds. After spending some time determining what to do, Johnson sent Plaintiff home.

Johnson told Plaintiff that no light duty work was available for him.

       Supervisors at the Postal Service told Plaintiff that he needed to submit form CA-2A which

is a notice of recurrence of injury form to be transmitted to the U.S. Department of Labor Office

of Workers Compensation Programs ("OWCP"). Instead, on March 15,201l, Plaintiff submitted

form CA-2, which is a different claim for compensation to OWCP. On his CA-z form, Plaintiff

wrote that he had plantar fasciitis. He wrote he first became aware of his foot injury on May 6,

2008, and that the injury has continued since that time. On the form, he further asserted that he

could no longer perform the essential functions of his position.
       After Vargas submitted the CA-2 form, his supervisors repeatedly told him that he had

submitted the wrong form and that he was required to submitaCA-2A form because his injury

was a recuffence of an injury that had previously been accepted by OWCP.

       Keeney believed that a CA-2 form was the appropriate form to submit when an employee

was injured for the first time, but that when an employee suffers a reculrence of a previous injury

he should complete       aCA-2Aform instead. Because Plaintif?s injury was a reculrence of the   same


foot injury he had suffered in 2008, Keeney believed he was required to submit a CA-2A form.

Vargas submitted aCA-2ANotice of Recurrence form on March 22,2011.

       On his CA-2Aform, Plaintiff wrote that his original foot injury occurred in May 2008, and

that the injury had been continuous since that time. He again wrote that he could no longer perform

the essential functions of his position.

        Plaintiff s CA-2A claim for recurrence was forwarded to the OWCP on March 29,2011.

Between March       l5 and March 22, 201l, Plaintiff continued to request a light duty assignment

every workday. Postal Service supervisors denied Plaintifls request, telling him that no light or

limited duty work was available for him.

       On April 5,2011 , Plaintiff sent a letter to Keeney again asking for light duty work that he

could perform according to his medical restrictions. Keeney responded to this letter on April 7,

2011, denying Plaintiff s request for light duty work by stating that no light duty work was

available. Plaintiff has admitted that he does not know of any mail routes at the Romeoville Post

Office that he would have been able to perform in their entirety under his medical restrictions in

the spring of 201   l.
       In early June 2011, Postal Service management informed Vargas that he was in a light duty

status because his   CA-2A had not yet been accepted. They also informed him that they never have

light duty work available.

        Postal Service employees who are injured outside of work and cannot perform their work

duties are placed in light duty status and are eligible for light duty work. The Postal Service has

claimed that this district's policy was not to split up routes or otherwise alter positions to create

light duty work assignments to be performed by employees in light duty status; Plaintiff         has


disputed this assertion, pointing to Keeney deposition testimony in which Keeney stated that in

certain limited circumstances, including where there were multiple sick calls from carriers on the

same day, routes were split among carriers.   District supervisors Keeney and Johnson do not know

of any instance in which a Postal Service employee in light duty status was given light duty work.

       Within the Postal Service, a distinction exists between "light duty" and "limited duty."

Postal Service employees who are injured on the job and whose claims for workers compensation

have been accepted are placed in limited duty status and are eligible for limited duty     work. A

Postal Service employee whose claim that he was injured at work has not yet been accepted by

OWCP is not eligible for limited duty work. After an employee's workers compensation claim is

accepted by OWCP, the Postal Service      will provide a limited duty assignment to the employee

during the recovery process.     If a full-time limited duty assignment   is not available given the

employee's work restrictions, workers compensation        will pay for the difference between the

amount of limited duty work that is available and full-time. OWCP determines whether a Postal

Service employee is entitled to workers compensation benefits.

       When Plaintiff submitted his CA-2A form, Keeney was responsible for sending the form

to the district office to be processed. Keeney had no involvement in approving or disapproving
Plaintiff s claim. In May and June 201 I Keeney attempted to check on the status of Plaintiff              s


OWCP case. The response the Postal Service received from the Department of Labor was that                 as


of June 15,2011, the case had not been accepted. The Department of Labor also warned that it

usually takes 90 days or more for a decision on claims.

         On June 8, 2011, OWCP contacted Plaintiff about his claim for recurrence and informed

him that is case was currently open. On June 9,2011, Plaintiff stated that he had called OWCP

several times and had been told that his CA-2A claim was still pending.

         On October 26,2011, OWCP accepted Plaintiffs workers compensation claim for

recurrence. OWCP further notified Vargas that compensation for his leave without pay for the

dates between June     27,2011 and September 29,2011, would be forthcoming. On October 27,

2011, Keeney offered Plaintiff a limited duty assignment in which he was asked to case mail for

one hour per   day. During his limited duty assignment, in addition to being paid for one hour per

workday for casing mail, Plaintiff was paid seven additional hours by workers compensation.

         Plaintiffs Time and Attendance Collection System Report indicates that on March                 14,


2011, Plaintiff was credited for working2.6 hours and the remaining 5.4 hours were credited as

paid sick leave. Between March 15 and May 7, Plaintiff continued to take paid sick leave. From

May    10 through   May 14, Plaintiff took paid annual leave. From May   16   through June   27 ,   Plaintiff

again took paid sick    leave. Beginning on June 27, 2071, Plaintiff was placed on leave without

pay.

         Beginning on October     3l,20ll through November    15,2011, Plaintiff was paid for the

approximately one hour per day that he worked and he received OWCP compensation for the

remaining seven hours of the day. Beginning onNovember 16,2011, Vargas was paid forthe

eight hours he worked per day.
           After OWCP accepted Vargas's claim for recurrence, Vargas was paid for the period June

27   ,201I through November 4,2011, during which            he had previously been in a leave without pay

status.

                            Facts Relevant to the Reassignment of     Plaintiff s Mail Route

          In the Postal Service, mail routes are assigned by seniority. Whenever a route becomes

available, that route goes up for bid, and the carrier in the office with the highest seniority who

wants the route     will   get   it. Seniority is the only factor considered when assigning routes.   In May

2011, the Postal Service performed a route adjustment and nearly every route in the Romeoville

Post Office was put up for bid.

          Plaintiffls former route, route C-27, was bid on by another carrier, Ed Pearce. Pearce was

more senior than Plaintiff. Therefore he was entitled to select a route before Plaintiff. When it

was Plaintiff s turn to bid on a new route, he selected route        C-l7. Plaintiff   does not know of any

less senior carrier who was allowed to select a route that he wanted.

          When a route is put up for bid, Postal Service policy dictates that "proposed adjustments

. . . will be communicated with the carrier in advance of implementing route adjustments." Dkt.

45-1, at   l.   Moreover, the carrier is supposed to receive a written statement related to the proposed

adjustment. Vargas claims that the Postal Service violated his rights by not informing him of the

route adjustment and re-bidding in advance. Plaintiff admits that earlier notice about a route

adjustment would not allow a less senior carrier to take a route away from someone who is more

senior.

                                                    Procedural History

          Plaintiff first initiated contact with an EEO counselor on April 28. 2011, complaining that

he had been told there was no         light or limited duty work available for him. In June 2011, Plaintiff
filed EEO complaint 4J-604-0081-ll. In his EEOC complaint, Plaintiff alleged that he               was

discriminated against between March 14 and March 22,2011, when the Postal Service refused to

give him light or limited duty work. Vargas checked the boxes stating that he was alleging race,

retaliation, and disability discrimination. Plaintiff did not check the box indicating national origin

discrimination.

        Plaintiffs EEO claim was ultimately denied, he appealed, and the EEOC affirmed              the

decision that Plaintiff was not subjected to disparate treatment discrimination based on race,

disability, or reprisal, and that he was not denied   a reasonable   accommodation. This suit followed.

                                          II. DISCUSSION

        A. Standard of Review

        "Summary judgment is appropriate when 'the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law."'

Northfield Ins. Co. v. City of Waukegan, 701 F.3d 1124,         ll28 (7th Cir.2012)    (quoting Fed. R.

Civ. P. 56(a)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). "A genuine issue of

material fact exists when the evidence is such that a reasonable jury could return a verdict for the

nonmoving party." Wells v. Coker,707 F.3d756,760 (7th Cir. 2013) (intemal quotation marks

and citation   omitted). "On summary judgment a court may not make credibility determinations,

weigh the evidence, or decide which inferences to draw from the facts; these are jobs for             a


factfinder." Pa),ne v. Pauley, 337 F.3d 767,770 (7th Cir. 2003) (citing Anderson v. Liberty Lobby.

Inc.,477 U.5.242,255 (1986)). The Court must view "the record in the light most favorable to

the nonmovant and [avoid] the temptation to decide which party's version of the facts is more

likely true."   Id.   Finally, "to survive summary judgment, the nonmoving party must present
evidence sufficient to establish a triable issue of fact on all essential elements of its case." Lewis

v. CITGO Petroleum Corp., 561 F.3d 698,702 (7th Cir. 2009).

       B. Plaintiffs   National Origin Claim and Claims Relating to Conduct Before March
       14,20ll

       As an initial matter, a Title VII plaintiff may not bring claims in a lawsuit that were not

included in his administrative complaint. Jenninss v. Panetta, 492 Fed. App'* 698, 699 (7th Cir.

2012); Teal v. Potter, 559 F.3d 687, 691 (7th Cir. 2009). An exception to the exhaustion

requirement exists for claims that are "like or reasonably related" to the charge and "can be

reasonably expected to grow out of an [agency] investigation of the charge." Sitar v. Ind. Dep't

of Transp., 344 F .3d 720,726 (7th Cir. 2003).

       Plaintiff argues that his national origin claim falls within this exception to the exhaustion

requirement because "[w]hile Plaintiff did not check the box for national origin discrimination, his

national origin discrimination claim arose out of the same set of facts, and was reasonably related

to his claims of race and disability discrimination and retaliation." Dkt. 46, at2-3.

       The Court disagrees. The totality of the relevant EEOC complaint stated as follows:

               March 14,2011 I was sent home by Ken Kronberg that was on the
               phone instructing Carol Johnson to send me home. Carol Johnson
               said if I use sick leave I would not be able to buy it back because
               they never have lite [sic] duty work for me. March 15-21,2011 I
               was sent home because Robert Clark and Carol Johnson said that
               they never have any lite or limited duty for me. There has been other
               city carriers that were able to work lite or limited duty work.
               Management accommodated them but not me. (See attachments.)
               March 22,2011 I was forced by management Chuck Keeney to
               submit aCA2A after I submitted aCA-2 that they failed to process.
               See attachment.

Dkt.38-2, at 308. The EEO complaint, which was dated June 9,2011, contained checked boxes

for race and disability discrimination and for retaliation for specific prior EEO activity. The box

for national origin was not checked.
         Even liberally construed,            it   is                 how any claim related to national origin

discrimination would be discovered in the course of investigating the other claims arising out of

these barebones allegations.         Plaintiff effectively argues that any claim related to race encompasses

within it   a   claim related to national origin. This is an improper application of the law and as such

the national origin claim has not been exhausted.

         Moreover, Defendant argues that claim is limited in its temporal scope to actions taking

place in March 2011. Plaintiff did not address this timing argument in its brief. The Court agrees

with Defendant on this point and as such the national origin claim and any claim purporting to deal

with actions prior to March 2011 are dismissed without prejudice.2

         C. Plaintiffs Claims Related to His Injury

         The ADA prohibits employers from taking adverse employment actions against their

employees because of a disability. 42 U.S.C. $                   l2l l2(a). Plaintiff claims that the Postal Service

has failed to accommodate his          disability in violation of the ADA. To establish          a   claim fbr failure

to accommodate, Plaintiff must showthat:                  "(l)    he is aqualified individual with adisability; (2)

the Postal Service was aware of his disability; and (3) the Postal Service failed to reasonably

accommodatethatdisability." Preddiev. BartholomewCons. Sch. Corp.,799F.3d 806,813 (7th

Cir.20l5).

         Defendant attacks this claim on two grounds. First, Defendant argues that Plaintiff does

not meet the definition be being a "qualified individual" under the statute. Second, Defendant

argues that even      if Plaintiff is a qualified individual, he still        loses on summary judgment because

the accommodation he asked for was not reasonable because, in effect, Plaintiff was requesting




2 The Court reads Plaintiffs allegations to deal with actions occurring in or after March 20ll regardless of this
argument as to timeliness. The Court thus views this argument essentially as a moot point but in light of Plaintiff s
lack of response   will adopt the Defendant's position.

                                                                 t0
the Postal Service to split up his duties or create a new position for Plaintiff. The record contains

evidence that could support a finding that Plaintiff was a qualified individual for purposes of the

ADA, but the Court agrees with Defendant on its second point          as   to the reasonableness of the

requested accommodation, and thus grants summary judgment as to the           ADA claim on this latter

ground.

          1. Some evidence suggests that   Plaintiff may have been a qualified individual.

          The ADA defines a "qualified individual" with a disability as "an individual who, with or

without reasonable accommodation, can perform the essential functions of the employment

position that such individual holds or desires." 42 U.S.C. $ 121 I I (8). On the record before the

Court, it cannot be said as a matter of law that Plaintiff does not meet the definition of a qualified

individual under the ADA.

          Defendant argues that Plaintiff cannot perform the essential functions of the mail carrier

job and   as such he does not   qualify for protection under the ADA. Dkt. 37, at 8 (citing 29 C.F.R.

$ 1630.2(nX2Xl)). Defendant points to two main types of evidence in making this argument-(1)

two "admissions" by Plaintiff in his worker's compensation paperwork in which he wrote              he

"could no longer perform the essential functions of [his] position," DSOF flfl 14, 18, and (2) the

written job requirements for a mail carrier and published by the Postal Service.

          As to this first contention, Defendant attaches much weight to what it classifies as an

admission by Plaintiff in his EEOC charge that he could not perform the essential functions of the

mail carrier position. The Court hesitates to attribute controlling weight to these statements, which

were made by a lay person who likely was unaware of the legal significance of those terms at the

time he wrote them.




                                                   lt
        Moreover, as to what the "essential functions" of his job were, and whether lifting more

than 15 pounds was one such essential function (recall that Plaintiffs doctor restricted him to

        no more than 15 pounds beginning in March         20ll),   there is evidence that could cut in

Plaintiff s favor on this point, and thus summary judgment would be improper on this ground.      See


Feldman v. Olin Corp.,692F.3d748,756 (7th Cir. 2012).

        Specifically, the job description for a general mail carrier is as follows:

                Delivers and collects mail on foot or by vehicle under varying road
                and weather conditions in a prescribed area, maintains professional
                and effective public relations with customers and others, requiring a
                general familiarity with postal laws, regulations, products and
                procedures commonly used, and with the geography of the area.
                May be required to carry mail weighing up to 35 pounds in shoulder
                satchels or other equipment and to load or unload container of mail
                weighing up to 70 pounds.

        The description as to the specific route in question, C-27, stated the following:

                Qualifications: Ability to case and carry all mail distributed to your
                route in a safe and efficient manner and [maintain] a valid state
                driver's license. The employee is required to maintain and stay
                qualified with (CDL) license. [Additionally], required to stay
                qualified on 2 ton vehicle. Route will not be awarded until qualified
                on CDL and 2 ton.

                Bidders: Only regular city carriers are able to bid.

        The fact that the general mail carrier position uses the term "may" in its sentence related

to the lifting requirements leaves some ambiguity as to whether, in a given circumstance, lifting

35 pounds in a shoulder satchel and containers up to 70 pounds is an essential requirement of the

job. Although common sense would weigh in favor of a finding that carrying these quantities of

mail would be an essential function, the Court will not make that determination as a matter of law

at summary judgment. Moreover, the C-27 notice of vacancy contained no explicit reference to

lifting. On this record,   summary judgment would be improper.



                                                  l2
         2. The Requested Accommodations Were Not Reasonable

         The ADA obligates an employer to provide a qualified individual with a reasonable

accommodation. See, e.e.. Rehling v. Cit), of Chicago" 207 F.3d 1009, 1014 (7thCir.2000); see

also 42 U.S.C. $   l2l l l(9XB) (listing examples of reasonable   accommodations). "For instance, an

employer may be required to reassign a disabled employee to a vacant position if the employee no

longer can perform the essential functions of the job she holds." Majors v. General Elec. Co., 714

F.3d 527, 534 (7th Cir. 2013). However, the employer is not required to "manufacture          a   job that

will   enable the disabled worker       to work    despite his disability."   Id. (citing   Hansen v.

Henderson. 233 F.3d 521,523 (7th Cir. 2000). "The employer need only transfer the employee to

a position   for which the employee is otherwise qualified." Jackson v. Cit-y of Chicago, 414 F.3d

806, 812-13 (7th Cir. 2005).

         In this case, Plaintiff admits that he requested to do only a portion of his route and that he

be excused from performing the shuttling mail and moving equipment portion of the           route. Dkt.

44,   at3. In essence, this request was for the Postal   Service to manufacture a new position for

Vargas, whichthe law does notrequire. Dargis v. Sheahan,526F.3d 981,987 (7th Cir.2008).

Plaintiff specifically argues that others had been given this kind of accommodation-which at

times is referenced as "light duty" in his briefing. According to Plaintiff, the Postal Service would

at times allow others-specifically individuals of different races from        Plaintiff-to work light

duty. In this way, Plaintiff makes a blended argument that he was not reasonably accommodated

for his disability, and the underlying basis for the Postal Service's failure to accommodate was

motivated by racial discrimination.

         Plaintiffhas provided no evidence to support either contention. First, as noted above, the

Postal Service was not required to make up a new position for Plaintiff or to divvy up his work



                                                   l3
among multiple people. Second, Plaintiff has provided no evidence at all to support the contention

that the failure to accommodate was motivated by racial animus. On this latter point, Plaintiff has

attempted to provide evidence to suggest that similarly situated individuals of different races were

treated differently than   Plaintiff. Specifically, Plaintiff points to a number of individuals who were

injured on or outside the job and were later given accommodations.

        The Court agrees with the Postal Service that these individuals are not similarly situated to

Plaintiff. The key distinction in each instance is the difference between "light" duty and "limited"

duty. Postal Service employees who        are injured outside   of work and cannot perform their work

duties are placed in light duty status and are eligible for light duty work. Postal Service employees

who are injured on the job and whose claims for worker's compensation have been accepted are

placed in limited duty status and are eligible for limited duty work.

        Plaintiff in this case asked to be accommodated by requesting "light" duty work prior to

the OWCP's determination as to his workers compensation claim related to his reinjury. Plaintiff

has provided no evidence to suggest that others were given light duty work prior to the acceptance

of their workers compensation claim. To the contrary, Plaintiffls evidence is consistent with the

Postal Service supervisors' testimony that a policy was in place not to give light duty work, but

rather to wait until the OWCP had accepted an injury claim and then assign the injured individual

to limited, not light, duty work. This is precisely what happened to Plaintiff. On these facts,

Plaintiff fails as a matter of law.

        Once Plaintiff followed the proper bureaucratic procedures, he was accommodated. In this

respect he was treated the same as the other employees he has compared himself to and consistent

with the policies of this Postal Service district.

        D.   Plaintiffs Claim Related to the Route Readjustments


                                                     t4
           The Court agrees with the Postal Service that PlaintifPs receipt of late notice as to         a


rebidding of the various routes in that district was not an adverse employment action. To show an

adverse employment action, a       plaintiff "must show some quantitative or qualitative change in the

terms or conditions of his employment." Johnson v. Cambridge Indus.. Inc., 325 F.3d 892, 901

(7th Cir. 2003). There are three general categories of actionable, materially adverse employment

actions:   (l)   termination or reduction in compensation; (2) transfers or changes in job duties; and

(3) unbearable changes in job conditions. Barton v. Zimmer. Inc. ,662 F.3d 448, 453-54 (7th Cir.

2011).

         Plaintiff s theory with respect to the late notice of the route readjustment,   as he argues   in

his response to summary judgment, is that he could have challenged the readjustment. Plaintiff

has offered no evidence to suggest that such a challenge would have had any impact on the decision

to move forward with the readjustment. Plaintiffls entire claim is speculative and unsupported by

evidence, and as such the Court enters summary judgment as to this claim as well.

                                              III. CONCLUSION
         Consistent with the above, summary judgment is granted         in favor of Defendants as to

Plaintiff s ADA and racial discrimination claims. Plaintiff s national origin claim is dismissed

without prejudice.

         IT IS SO ORDERED.


                                                 CHARLES RONALD NORGL
                                                 United States District Court
DATE: December 30,2019




                                                    t5
